The Honorable Richard Simmons State Representative Route 3 Rector, Arkansas 72461
Dear Representative Simmons:
This is in response to your request for an opinion on the following question:
  Under the provisions of Amendment 74, may the maintenance and operations millage rate used to calculate state aid to school districts, which is currently 25 mills, be increased without a vote of the electorate? If so, please explain the mechanics of this process.
Amendment 74 to the Arkansas Constitution amended art. 14, § 3 to impose a uniform minimum millage rate in each school district of twenty-five mills which is to be used for maintenance and operation of the schools. The net revenues from the uniform millage shall be remitted to the State Treasurer and distributed by the state to the school districts as provided by law. Amendment 74, § (b)(3).
I assume your question inquires as to the procedure to increase this uniform rate of twenty-five mills set in Amendment 74. The Amendment specifically addresses this question in Section (b)(4) as follows:
  The General Assembly may by law propose an increase or decrease in the uniform rate of tax and submit the question to the electors of the state at the next general election. If a majority of the electors of the state voting on the issue vote `For' the proposed increase or decrease in the uniform rate of tax, the uniform rate of tax shall be increased or decreased as approved. If a majority of the electors of the state voting on the issue vote `Against' the proposed increase or decrease in the uniform rate of tax, the uniform rate of tax shall continue to be levied at the rate for the year in which the election is held.
This section clearly indicates that increases in the "uniform rate" must be approved by the electorate. Absent some type of superseding court order, therefore, the answer to your first question is "no." An answer to your second question is therefore unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh